Citation Nr: 1639811	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

(The issue of entitlement to an increased rating for postoperative right knee injury with removal of plica from the right knee with degenerative arthritis, currently evaluated as 10 percent disabling, is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran had honorable active military service in the United States Army from September 1978 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied, in relevant part, entitlement to a TDIU rating.  The Veteran filed a notice of disagreement (NOD) in February 2007.  The RO issued a statement of the case (SOC) in August 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2007.  The Board remanded this issue in January 2009, September 2011, and October 2013.

The Veteran testified at two separate hearings in support of his claim for a TDIU rating, initially in September 2008 and more recently in October 2014, before two of the undersigned Veterans Law Judges (VLJs).  The transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a Veteran has had a hearing before two separate VLJs covering one or more of the same issues on appeal, a third VLJ is assigned to participate in a panel decision with respect to those issues.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  In a May 2016 letter, the Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  The Veteran responded in May 2016 that he waived his right to a third hearing.

The matter on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

In this regard, it is well to recall that the Veteran has met the percentage requirements of 38 C.F.R. § 4.16(a) from October 10, 2014, as his service-connection disabilities have a combined rating of 70 percent.  While the percentage requirements of 4.16(a) have not been met, prior to October 10, 2014, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Throughout the pendency of this appeal, the Veteran has maintained that his service-connected disabilities rendered him unemployable during the periods prior to and after October 10, 2014.

Moreover, since the TDIU claim was last before the Board, the RO granted the Veteran service connection for left hand weakness, evaluated as 20 percent disabling, and increased the rating for his service-connected hypertension from 10 to 60 percent disabling.  See May 2015 Rating Decision.  In light of these awards, the Board finds that further examination to obtain findings as to the individual and combined functional effects of all the Veteran's service-connected disabilities is needed to resolve the claim on appeal.

In addition, a review of the record indicates that the Veteran previously attended Daytona Community College from 1983 to 1984, Central Florida Community College, and Lake Tech pursuant to VA vocational rehabilitation programs.  In addition, he submitted an Application for Vocational Rehabilitation (VA Form 28-1900) in March 2006.  However, the Veteran's VA vocational rehabilitation folder is not of record; it should be obtained.

Lastly, and as previously indicated by the record, the appeal concerning the issue of entitlement to a TDIU is inextricably intertwined with the appeal concerning the issue of entitlement to an increased rating for the service-connected right knee disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  In a separate decision also of this date addressing the Veteran's claim for an increased rating for the service-connected right knee disability, the Board has determined that a remand for further development is warranted.  Since the decision on whether an increased rating is warranted for the right knee materially affects the result of the TDIU claim on appeal, the Board must again defer action on the TDIU claim pending an appellate decision in the claim for an increased rating for the right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the Veteran's VA vocational rehabilitation folder.

2.  If transcripts from the schools the Veteran attended pursuant to VA vocational rehabilitation programs (Daytona Community College from 1983 to 1984, Central Florida Community College, and Lake Tech) are not part of his VA vocational rehabilitation folder, and after obtaining any necessary authorizations, those transcripts should be obtained.

3.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claim file, arrange for the Veteran to undergo VA examination by a medical profession with appropriate expertise.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of the Remand, is to be made available to the designated medical professional, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

Based on examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently, hypertension, left hand weakness, postoperative right knee injury with removal of plica from the right knee with degenerative arthritis, and limitation of extension of the right knee-on his activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner should consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner is to consider and discuss all pertinent medical and other objective evidence, and all lay statements.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s).

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for TDIU, to include on an extra-schedular basis prior to October 14, 2014 (pursuant to 38 C.F.R. § 4.16(b)), in light of all pertinent evidence and legal authority.  If the claim for TDIU remains denied, the Veteran and his representative should be furnished with an SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
       DEBORAH W. SINGLETON	JACQUELINE E. MONROE
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


